DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Choi US 2006/0226110).

1: Choi teaches a dual valve bottle lid assembly (assembly generally shown as 10, see Figures 1-2, 9, 25-27) comprising: a bottle lid (bottle lid 14); a tube coupling (tube coupling, see Figure 25 below) mounted within the bottle lid, having an upper hydration tube connector (upper tube connector 74, Figure 9, 27) and a lower hydration tube connector (lower tube connector 80) extending therefrom in opposite directions (74 and 80 extending in opposing directions, top vs. bottom relative to 70); an upper hydration tube (upper tube 190, first end at 100, second end at 90) having a first end and a second end, said first end being coupled with the upper hydration tube connector (first end 100 coupled to the upper connector 74, see Figure 27); a mouth-activated valve (bite-actuated mouthpiece 72, at end 90) coupled with the second end of the upper hydration tube; a lower hydration tube coupled with the lower hydration tube connector (lower hydration tube 180); and a duckbill valve mounted within the bottle lid (air return valve 168, having a duck bill configuration, paragraph 0070).

9: Choi teaches the claimed invention as discussed above for Claim 1 and the duckbill valve is formed in the tube coupling (see Figure 25 below, where the duckbill valve 168 is formed in the tube coupling).

    PNG
    media_image1.png
    779
    543
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi US 2006/0226110) in view of Wilson (US 5,265,769).

2: Choi teaches the claimed invention as discussed above for Claim 1 except an insulation sleeve encircling the upper hydration tube.
Wilson teaches an apparatus 10, which includes tube 32 and 18 are insulated from ambient temperature by selecting an exterior colored coating which will reflect sunlight (col. 5, ll. 34-41)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi such that the tubes are coated with a colored coating which reflect sunlight in order to insulate the tube from ambient temperature so that the liquid contained and being dispensed are less affected from ambient temperature, as taught by Wilson.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi US 2006/0226110) in view of LeBrun et al. (LeBrun US 2016/0048657).

4: Choi teaches the claimed invention as discussed above for Claim 1 except a silicone grip formed around an outer circumference of the bottle lid.
LeBrun teaches a silicone band 106, provided on cap 101.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi such that the lid of Choi was provided with a silicone grip/band in order to provide an improved grip on the cap for opening or closing, paragraph 0029.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi US 2006/0226110) in view of Gill (US 2007/0267425).

5: Choi teaches the claimed invention as discussed above for Claim 1 except a gasket lining an inner circumference of the bottle lid.
Gill teaches an additional O-ring 42, Figure 5c for providing a seal between a bottle lid and the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill such that a gasket/O-ring was further provided in the inner portion of the lid of Gill in order to prevent leaks of liquid and provide a liquid tight seal between the cap and the container, paragraph 0052.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi US 2006/0226110) in view of Lane (US 2013/0319966).

6: Choi teaches the claimed invention as discussed above for Claim 1 except a handle hingedly attached to the bottle lid.
Lane teaches a rotatable/hinged handle 32, Figure 3. in order to permit portability and ease of transport of the container, paragraph 0022.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi such that a rotatable handle/hinged handle was provided at the bottle lid in order to permit portability and ease of transport of the container, as taught by Lane, paragraph 0022.

7-8: Choi teaches the claimed invention as discussed above for Claim 1 except a cap couplable with the bottle lid and the cap is mounted to a swing arm hingedly attached to the bottle lid.
Lane teaches a cap/outer lid 16 couplable with the bottom lid 18 in order to provide protection for the spout 40 as well as an easy to operate/open lid to dispense liquid, paragraph 0022. Furthermore, the cap 16 is mounted to a swing arm 32 via 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi such that a cap couplable with the bottle lid and the cap is mounted to a swing arm hingedly attached to the bottle lid in order to provide protection for a spout of a bottom lid and to provide an easy operation of the lid to dispense and store liquid, paragraph 0022.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735